Citation Nr: 1444123	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  09-28 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1963 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claim to reopen service connection for bilateral pes planus, bilateral hearing loss, and tinnitus.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in June 2010.  A transcript of the hearing is of record.

In a June 2010 decision, the Board reopened the claims for service connection for bilateral pes planus, bilateral hearing loss, and tinnitus and remanded them for further development. 

By April 2012 rating decision, the RO granted service connection for tinnitus and right ear hearing loss.  The Veteran has not expressed disagreement with any aspect of that decision, so these matters are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

The Virtual VA paperless claims processing system contains additional documents pertinent to the present appeal.

The issue of entitlement to service connection for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A left ear hearing loss disability is etiologically related to noise exposure during active service.


CONCLUSION OF LAW

A left ear hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Because the Board is granting the claim for service connection for left ear hearing loss, any procedural deficiency is not prejudicial to the Veteran.  

II.  Analysis

Under VA law, service connection may be granted for any current disability that is the result of a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, service connection for certain diseases, including sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).

The Veteran maintains that he has a current hearing loss disability in his left ear that is the direct result of noise exposure during active service.  The Veteran specifically asserts that he developed hearing loss as a result of his in-service exposure to jet engine noise.  At his June 2010 Board hearing, the Veteran maintained that he experienced auditory symptoms including decreased hearing acuity in both ears and bilateral tinnitus during his time on the "flight line" working in close proximity to aircraft engines.  He additionally maintains that he continued to experience worsening symptoms since his active service.  Notably, the Veteran was awarded service connection for right ear hearing loss and bilateral tinnitus in an April 2012 rating decision.  The Veteran asserts that his left ear hearing loss arose at the same time, in the same way, and from the same underlying injury as his right ear hearing loss and tinnitus.  Thus, he contends that service connection is warranted for left ear hearing loss.

The Veteran's DD Form 214 reflects that his Military Occupational Specialty (MOS) was as an aircraft maintenance specialist.  This military occupational specialty (MOS) has been determined by the Department of Defense (DOD) to involve a high probability of hazardous noise exposure. See DOD Duty MOS Noise Exposure Listing; see also VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing).  Moreover, in the April 2012 rating decision, the RO conceded in-service exposure to traumatic noise and awarded service connection for right ear hearing loss and tinnitus.  The Board thus finds that the Veteran was exposed to acoustic trauma, based on his statements and the circumstances of his service.

On VA examination in August 2010, the VA examiner diagnosed sensorineural hearing loss bilaterally, as well as bilateral tinnitus.  See 38 C.F.R. § 3.385 (2013) (For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.).  The examiner opined that the Veteran's right ear hearing loss was more likely than not related to active service, based on evidence of a significant threshold shift in the right ear during active duty.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Such a shift did not occur in the left ear, however, and so the examiner opined that his left ear sensorineural hearing loss disability was unrelated to his military noise exposure.  See August 2010 VA examination report.

However, the Veteran has reported, as he is competent to do, a continuity of symptomatology of bilateral hearing loss, and also of additional bilateral ear pathology in the form of tinnitus, during and since his service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds the Veteran credible.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  This report of a continuity of symptomatology suggests a link between his current left ear hearing loss and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Also, significantly, the Veteran is service connected for right ear hearing loss based on an identical theory for which he contends that service connection is warranted for left ear hearing loss.  In view of the foregoing, the Board finds that, at the least, reasonable doubt exists as to the question of the origin of the Veteran's left ear hearing loss. When resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's left ear hearing loss is as likely as not attributable to his active military service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for left ear hearing loss is warranted.


ORDER

Service connection for left ear hearing loss is granted


REMAND

Unfortunately, a remand with regard to the claim for service connection for bilateral pes planus is again required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran maintains that his bilateral pes planus, although existing prior to his military service and noted on his entrance examination, was nevertheless aggravated beyond its natural progression during his active service, as manifested by in-service pain and discomfort.  His enlistment examination dated in August 1963 shows that he was found to have asymptomatic pes planus.  Therefore, the Veteran is not considered sound at entry into service.  See 38 C.F.R. § 3.306 (2013) (When the claimed disability is noted on entry intro active service, service connection may only be established on the basis of aggravation of the disorder by service beyond its natural progression.); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

The Veteran testified during his June 2010 Board hearing that he experienced foot pain and discomfort in service from walking on "[h]ard cement, all day long" while wearing military issued boots without arch support.  He additionally maintained that he had not experienced foot problems prior to service and that he did not know that he had flatfeet until he was told by the doctor performance his entrance examination.

He underwent a VA examination in August 2010 addressing the feet.  The diagnosis was pes planus and it was noted that x-ray examination showed slight decrease in the calcaneal inclination angle with some forefoot varus present with sliding of the forefoot and bilateral degenerative changes of the metacarpophalangeal joint.  The examiner stated that the Veteran's pes planus was congenital in origin.  The VA examiner observed that the Veteran was never seen or treated for complaints related to his flat feet during service, indicating that such would ordinarily have been recorded and be indicative of worsening of the feet.  Based on this determination, the examiner opined that the Veteran's pes planus "does not appear to be aggravated by his service."  

This examination report is inadequate to decide the claim.  In this regard, the August 2010 VA examiner based the negative etiological opinion primarily upon the absence of medical evidence in the service treatment records (STRs) of complaints of or treatment for foot problems.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible); Cf. Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that a VA opinion was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on lack of evidence in the STRs to provide a negative opinion).  Moreover, the VA examiner failed to consider or address the Veteran's testimony during the June 2010 hearing regarding experiencing foot pain during and since active service.  Specifically, the Veteran testified that he experienced pain but did not seek treatment due to his concern over the possibility of being medically discharged.  His statements concerning this are certainly plausible and are supported by a review of his STRs, which confirm that the Veteran received only minimal medical treatment during his nearly four years of active service.  Moreover, the Veteran is competent to provide testimony regarding his experiences during and since active service, as foot pain and his decisions whether or not to seek treatment are capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a)(2) (2013).  See also Buchanan, 451 F.3d at 1337; Young v. McDonald, 2013-7116, 2014 WL 4400766 *4 (Fed. Cir. Sept. 8, 2014).  In basing his opinion upon the lack of contemporaneous evidence of foot problems in the Veteran's STRs, without consideration of the Veteran's competent reports of experiencing foot pain during and since active service, the examiner failed to provide a sufficient basis for his negative etiological opinion.  

Accordingly, the Board finds that another VA examination for an addendum medical nexus opinion is warranted.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA undertakes the effort to provide an examination in a service-connection claim, even if not statutorily obligated to, it must provide an adequate one); and see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).  The examiner should be asked to opine as to any potential aggravation of the Veteran's pes planus in light of his competent reports of experiencing foot pain for the first time during active service, which he asserted continued in the years following his discharge.  Jandreau, 492 F. 3d 1372; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

As the case must be remanded, any recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated since July 2013.

2.  Thereafter, schedule the Veteran for a VA orthopedic examination of his feet.  In conjunction with the examination, the entire claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies are to be performed.

The examiner should identify all current foot disorders found to be present, i.e., pes planus, degenerative changes, spurs, etc.

The examiner should provide answers to the following questions:

(a)  Is the Veteran's pes planus (i) a congenital or developmental defect, (ii) a congenital or developmental disease, or (iii) acquired in nature?  Please provide complete rationale for your opinion.

(b)  If the pes planus is a congenital or developmental disease or acquired in nature, is it at least as likely as not (50 percent probability or greater) that it underwent an increase in severity during his service (i.e., a permanent worsening of the underlying disease as distinguished from a temporary or intermittent flare-up)?  If so, was the increase in severity of the pes planus clearly and unmistakably (i.e., highest degree of medical certainty) due to the natural progress of the disease?

(c)  If the pes planus is a congenital or developmental defect, is it at least as likely as not (50 percent probability or greater) that it was subject to a superimposed disease or injury during service?  If so, describe the resultant disability.

(d)  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed foot disorder other than pes planus (i.e., spurs, degenerative changes, arthritis, etc.) had its clinical onset during active service; or is related to any in-service event, disease, or injury; or, in the case of any diagnosed arthritis, manifested within one year of the Veteran's separation from military service in July 1967?

In providing these opinions, the examiner should acknowledge the Veteran's statements asserting symptoms arising for the first time during his military service and persisting since his separation from service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Next, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


